Citation Nr: 1309616	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was afforded a videoconference hearing before the undersigned in July 2011.  This case was previously remanded by the Board in March 2012 for additional development.  The purpose of the remand was to obtain worker's compensation records.  The Veteran was requested to complete a release so that the RO could request the records, or to submit them herself.  However, the Veteran did not respond.  


FINDING OF FACT

Chronic low back disability was not manifested during service, and current chronic low back disability is not otherwise causally related to service, to include any injury during service.


CONCLUSION OF LAW

Low back disability was not incurred in nor aggravated by active military service, nor may it be presumed to have been incurred or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in September 2005, March 2006, and March 2012 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2005, which was prior to the August 2006 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The September 2005 and March 2012 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and VA medical records are associated with the file.  Additionally, the Veteran was afforded a VA examination in February 2006 and May 2012.  As noted in the introduction, the Veteran failed to cooperate with VA efforts to obtain worker's compensation records.  Under the circumstances, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic disability during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran filed a claim for service connection for a back disability in December 1975.  VA acknowledged the claim and it appears that a VA examination was to be conducted.  Although not clear, a notation in the file suggests that the Veteran had moved to another state and that the file was to be transferred.  It does not appear that any subsequent action was ever taken on the claim by VA, and the Veteran did not contact VA to request the status of the claim. 

The Veteran contends that she is entitled to service connection for a low back disability as a result of injuries during service, to include lifting 50 pound containers of floor wax and falling down a steep hill.  She also claimed back pain experienced as a result of her work duties, including lifting trays of data entry punch cards.  The Veteran alleges that she has suffered back problems since service.  See October 2012 statement.

The Veteran's June 1968 entrance report of medical history and entrance examination report noted no complaints or diagnoses of back disabilities and found the Veteran qualified for service.  In November 1968, the Veteran was seen for a mild lumbar strain.  A December 1968 service treatment record (STR) noted low back pain after lifting heavy books.  The record further noted that the Veteran usually has no pain and the pain does not radiate.  She was diagnosed with mild paravertebral spasm.  Another December 1968 STR noted that the Veteran initially received treatment of hot packs, but that the Veteran did not return for further treatment and so physical therapy was discontinued.  A February 1969 STR noted that the Veteran fell down a hill spraining her ankle.   There was no mention of a back complaint.  In April 1969, the Veteran reported the left side of her back hurting.  A January 1971 STR noted treatment for another condition, but included a note indicating full range of motion related to orthopedics.  The Veteran was next seen in March 1972 for a 3-day history of low back pain.  The impression was a ligament strain.  On February 1972 service separation examination, the Veteran expressly denied recurrent back pain.  Examination at that time showed the spine to be clinically normal. 

In 2005, the Veteran filed claims based on hearing loss and tinnitus.  It does not appear that she included the back claim.  An internal RO memorandum shows that it was determined that the back claim from 1975 needed to be finalized.  A VA examination was subsequently scheduled. 

On February 2006 VA examination, the examiner noted the Veteran's medical history, including her treatment in service and her work-related back injury in 1992.  The Veteran reported recurring flare-ups of midline lumbosacral to transverse lumbar area pain on the right greater than the left, occurring approximately every other day.  Diagnostic imaging performed at this time revealed mild generalized disc height loss, T12/L1 endplate osteophyte formation, and lumbosacral facet sclerosis.  The examiner provided a diagnosis of in-service lower back strain, which resolved on separation and degenerative disc disease (DDD).  The examiner provided an addendum to his examination report with his opinion that the Veteran's currently diagnosed DDD is not causally related to service or any incident in service.

In April 2011, the Veteran's representative submitted a statement reiterating that the Veteran has suffered chronic back problems in the military, which have persisted to the present.  The representative also alleged that VA failed to adjudicate properly the Veteran's claim by not affording her a VA examination following her original claim.     

At a videoconference hearing in July 2011, the Veteran testified that she initially injured her back when she fell down a hill while walking to her duty station.   She stated that she was given Aspirin and told to use heating pads.  She also stated that she didn't continue going to sick call for her back problems because the wait would be too long.  She further testified that her job in the military required her to do heavy lifting, which strained her back.  As for current treatment for her back, she reported only self-medicating.  The Veteran's representative requested the opportunity to leave the case open for 60 days to allow for the submission of a medical opinion linking the Veteran's back disability to service.  The Board notes that no such opinion was received.

On subsequent VA examination in May 2012 VA, the examiner noted the findings of the 2006 VA examiner in addition to a review of the Veteran's medical history and entire claims folder.  Diagnostic testing was performed, which revealed a mild degenerative change for age.  The examiner noted a diagnosis of DDD since 2006, but found that this was less likely as not causally related to the inservice low back complaints and symptoms.  The examiner explained that there was no diagnosis of DDD inservice and further that the records are silent for complaints relating to the back for approximately 29 years after service.  Thus, there is no history of documented complaints or treatment to indicate a chronic disabling condition.  In addition, the examiner stated that it is extremely unlikely that the Veteran had degenerative changes immediately following service.  Current x-rays show no previous trauma and x-ray changes are compatible with her age and senescence.  Further, the examiner noted the Veteran's service separation examination which noted no back problems and her STRs which did note a history of pelvic inflammatory disease, which can cause back pain.

It is not in dispute that the Veteran has DDD.  This condition has been diagnosed since 2006.  However, diagnosed DDD is not noted in her STRs, to include on service separation examination.  The Board acknowledges that several of the Veteran's STRs note complaints of low back pain, but diagnoses in service were mild paravertebral spasm and ligament strain.  Further, on separation, the Veteran denied recurrent back pain and her spine was evaluated as clinically normal.  This is consistent with the VA examiner's opinion that the low back complaints noted during service were not indicative of chronic low back disability.    

After reviewing the available evidence, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's current chronic low back disability is causally related to the low back complaints and clinical findings during her service.  It is unfortunate that a VA examination was not conducted in connection with the 1975 claim and that the Veteran has not cooperated in VA's attempt to obtain worker's compensation records of a back injury in the early 1990's.  As a result, the Board must reach a decision based on the available evidence.  Such available evidence shows that medical examiners, after review of the evidence (to include knowledge of the inservice low back complaints and findings) and examination of the Veteran, have concluded that the current low back disability is basically age-related and not causally related to the inservice symptomatology.  This appears to be supported by radiological study which show no previous trauma, but rather show changes compatible with the Veteran's age and senescence.   The Board finds the medical opinions to be clear and supported by the overall evidence.  

The Board acknowledges the Veteran's statements regarding her low back and recognizes that she is competent to report such.  The credibility of any assertions of continuing low back pain since service is diminished to some degree by the express denial of low back pain on separation examination.  Although the 1975 claim may be viewed as evidence that she had low back complaints at that time, there is no subsequent evidence of continuing low back complaints for many years after service.  In fact, it does not appear that the Veteran even mentioned her low back when she filed for VA benefits based on hearing loss and tinnitus in 2005.  It appears that the RO basically resurrected the low back claim when it discovered that no examination had ever been scheduled in connection with the 2005 claim.  It does not appear that the Veteran re-raised the claim.  These facts and circumstances lead the Board to find that the Veteran's current assertions of a continuity of low back symptoms since service are not credible.  
At any rate, the VA examiners with knowledge of the Veteran's inservice low back complaints and clinical findings nevertheless concluded that there is nexus between the current disc disease and the low back strain during service.  The Board finds that the medical examiner's opinions as to the nature and cause of the current low back disability persuasively show that such current disability is due to factors other than the inservice low back symptoms.  The medical evidence shows that the inservice low back problems were essentially acute in nature and resolved, with the onset a number of years later of separate low back problems due to either age.  There is also some suggestion in the record that the low back pain reported by the Veteran may have been due to pelvic disease.  There is also the possibility that the current low back disorder is related to the work-related injury in the early 1990's.  At any rate, although the evidence shows low back symptoms during service and current low back disability, there is no persuasive link or nexus between the two.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for low back disability is not warranted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


